Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant Attorney representative Mrs. Diane Jones on 01/20/2022.
The application has been amended as follows: 
The claims have been amended as (Underline shows what is amended and strikethrough shows what is deleted): 
9. A system for performing prognostics of power electronic (PE) devices installed in vehicles, comprising: 
a memory including program instructions; 
a database; and 
a processing circuitry configured to 


generate training datasets of median ON data of healthy PE devices operated under varying conditions; 
train an autoencoder, the autoencoder including an encoder, a decoder and a feature space, with the training datasets until there is minimum error between the training datasets and a decoded output of the autoencoder; receiving a first set of encoded features representing the training datasets from the feature space of the autoencoder;
generate clusters representing the varying conditions based on K-means clustering the first set of encoded features; 
develop a prognostic for each cluster; storing the prognostic for each cluster; receiving testing datasets of median ON data of a PE device under test; 
input the testing datasets to the encoder; 
generate a second set of encoded features representing the testing datasets; 
determine a distance of the second set from each cluster; 
match the second set to the cluster which is at a minimum distance from the second set; and
predict at least one of a current operating condition and a future operating condition of the PE device under test based on the minimum distance from the cluster.
Allowable Claims
The claims 1-20 are allowed.  Specifically, the independent Claims 1, 9 and 18 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claims. 

Reasons for allowance
Regarding prior art, Claims 1, 9 and 18. Though the prior arts search,
a) Chowdhury et al. (US 2021/0081574) disclose k-nearest neighbor (KNN) clustering for ML model developed using supervised machine learning and variational Bayesian state space model, k-means clustering for ML models developed using unsupervised machine learning. Accordingly, the PSRR for an LDO used for a component (e.g., an IC or SoC) that is considered as “suspect” may be measured and any one ML model or combination thereof may be used to detect whether it is recycled (aged) or new. Those of ordinary skill in the art can envision various types of modeling that may be used in light of this disclosure.
b) Yan et al. (US 2019/0219994) disclose a complex network approach may help identify critical assets and nodes in a gas turbine in order to determine their vulnerability to malicious intent such as cyber-attacks. In such an approach, a power system model (“grid model”) that represents the normal operating condition of the grid may be used. The power system model might consist of static network information such as network topology, impedance of power lines and transformers that connect the various buses and the generators and loads (e.g., represented as power injections at the respective buses). The power system model might be augmented with dynamic data such as sub-
 
The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claims 1, 9 and 18: “generating training datasets of median ON data of healthy PE devices operated under varying conditions; training an autoencoder, the autoencoder including an encoder, a decoder and a feature space, with the training datasets until there is minimum error between the training datasets and a decoded output of the autoencoder; receiving a first set of encoded features representing the training datasets from the feature space of the autoencoder; K-means clustering the first set of encoded features to generate clusters representing the varying conditions; developing a prognostic for each cluster; storing the prognostic for each cluster; receiving testing datasets of median ON data of a PE device under test; inputting the testing datasets to the encoder; generating a second set of encoded features representing the testing datasets; determining a distance of the second set from each cluster; matching the second set to the cluster which is at a minimum distance from the second set; and predicting at least one of a current operating condition and a future operating condition of the PE device under test based on the minimum distance from the cluster”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864